
	
		II
		112th CONGRESS
		1st Session
		S. 1116
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Burr (for himself,
			 Mr. Wicker, Mr.
			 Cochran, Mr. Inhofe,
			 Mr. Lee, Mr.
			 McCain, Mr. Coats, and
			 Mr. Thune) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To merge the Department of Labor, the Department of
		  Commerce, and the Small Business Administration to establish a Department of
		  Commerce and the Workforce, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Department of Commerce and the
			 Workforce Consolidation Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Establishment of Department
					Sec. 101. Establishment.
					Sec. 102. Office of the Secretary.
					Sec. 103. Office of the Workforce.
					Sec. 104. Patent and Trademark Office.
					Sec. 105. Small Business Administration.
					Sec. 106. Office of Economic Affairs and
				Statistics.
					Sec. 107. National Institute of Standards and
				Technology.
					Sec. 108. International Trade Administration.
					Sec. 109. Bureau of Industry and Security.
					Sec. 110. Other offices.
					Sec. 111. Inspector General.
					Sec. 112. Performance of specific functions.
					TITLE II—Transfer of functions
					Sec. 201. Transfer of functions to Department.
					Sec. 202. Transfer of functions to Department of the
				Interior.
					Sec. 203. Transfer of functions to Bureau of International
				Labor Affairs.
					TITLE III—Administrative provisions
					Subtitle A—Personnel provisions
					Sec. 311. Officers and employees.
					Sec. 312. Experts and consultants.
					Sec. 313. Advisory committees.
					Subtitle B—General administrative provisions
					Sec. 321. General authority.
					Sec. 322. Delegation.
					Sec. 323. Reorganization.
					Sec. 324. Rules.
					Sec. 325. Subpoena.
					Sec. 326. Contracts.
					Sec. 327. Facilities construction.
					Sec. 328. Use of facilities.
					Sec. 329. Field offices.
					Sec. 330. Copyrights.
					Sec. 331. Capital fund.
					Sec. 332. Seal of Department.
					Sec. 333. Annual report.
					Sec. 334. Transfer of funds.
					TITLE IV—Transitional, savings, and conforming
				provisions
					Sec. 401. Transfer and allocations of appropriations and
				personnel.
					Sec. 402. Effect on personnel.
					Sec. 403. Agency terminations.
					Sec. 404. Incidental transfers.
					Sec. 405. Savings provisions.
					Sec. 406. Reference.
					Sec. 407. Presidential authority.
					Sec. 408. Transition.
					Sec. 409. Administrative amendments.
					Sec. 410. Director of Office of Personnel Management
				report.
					Sec. 411. Investigations and reports on duplicative programs
				and activities.
					Sec. 412. Administrative Efficiency Initiative.
					TITLE V—Effective date and interim appointments
					Sec. 501. Effective date.
					Sec. 502. Interim appointments.
					TITLE VI—Elimination and reduction of programs
					Sec. 601. Elimination of programs.
				
			2.DefinitionsIn this Act:
			(1)AssetsThe
			 term assets includes contracts, facilities, property, records,
			 unobligated or unexpended balances of appropriations, and other funds or
			 resources (other than personnel).
			(2)DepartmentThe
			 term Department means the Department of Commerce and the
			 Workforce.
			(3)FunctionThe
			 term function includes any authority, power, right, privilege,
			 immunity, program, project, activity, duty, and responsibility.
			(4)PerformThe
			 term perform, with respect to a function, includes—
				(A)the undertaking,
			 fulfillment, or execution of any duty or obligation; and
				(B)the exercise of
			 any power, authority, right, or privilege.
				(5)PersonnelThe
			 term personnel means officers and employees.
			(6)SecretaryThe
			 term Secretary means the Secretary of Commerce and the
			 Workforce.
			IEstablishment of
			 Department
			101.Establishment
				(a)EstablishmentThere
			 is established an executive department to be known as the Department of
			 Commerce and the Workforce.
				(b)MissionThe
			 primary mission of the Department shall be to advance economic growth and jobs
			 and opportunities for the people of the United States by—
					(1)driving United
			 States competitiveness in the global marketplace;
					(2)ensuring a
			 competitive economic climate that is conducive to the development, growth, and
			 expansion of small businesses; and
					(3)promoting and
			 developing the safety and welfare of the wage earners, job seekers, and
			 retirees of the United States.
					(c)SecretaryThe
			 head of the Department shall be the Secretary of Commerce and the Workforce,
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate.
				(d)AdministrationThe
			 Department shall be administered, in accordance with this Act, under the
			 supervision and direction of the Secretary.
				102.Office of the
			 Secretary
				(a)Deputy
			 Secretary
					(1)AppointmentThere
			 shall be in the Office of the Secretary a Deputy Secretary of Commerce and the
			 Workforce, who shall be appointed by the President, by and with the advice and
			 consent of the Senate.
					(2)Temporary
			 assumption of duties of SecretaryThe Deputy Secretary shall
			 perform the duties of the Secretary—
						(A)in case of the
			 death, resignation, or removal from office of the Secretary, until a successor
			 is appointed; and
						(B)in case of the
			 absence or sickness of the Secretary, until the termination of such absence or
			 sickness.
						(b)Offices in the
			 Office of the SecretaryThere
			 shall be in the Office of the Secretary—
					(1)the Office of
			 Public Liaison and Special Assistance;
					(2)the Office of
			 Legislation and Intergovernmental Affairs;
					(3)the Office of the Executive Secretariat;
			 and
					(4)the Office of
			 Community and Public Affairs.
					(c)General
			 Counsel
					(1)AppointmentThere
			 shall be in the Department a General Counsel, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
					(2)SolicitorThe
			 Secretary shall appoint, in the Office of the General Counsel, a Solicitor of
			 the Workforce.
					(d)Assistant
			 SecretariesThe President shall appoint, by and with the advice
			 and consent of the Senate, in the Office of the Secretary—
					(1)an Assistant
			 Secretary for Policy, who shall be the head of the Office of Policy; and
					(2)an Assistant
			 Secretary for Legislation and Intergovernmental Affairs, who shall be the head
			 of the Office of Legislation and Intergovernmental Affairs.
					(e)DirectorsThe
			 Secretary shall appoint, in the Office of the Secretary—
					(1)an Executive
			 Secretariat Director, who shall be the head of the Office of the Executive
			 Secretariat; and
					(2)a Community and
			 Public Affairs Director, who shall be the head of the Office of Community and
			 Public Affairs.
					(f)Other
			 officersTo assist the Secretary in the performance of the
			 functions of the Department, the Secretary shall appoint, as officers of the
			 Department—
					(1)a Chief of
			 Staff;
					(2)a Chief Financial
			 Officer; and
					(3)a Chief
			 Information Officer.
					103.Office of the
			 Workforce
				(a)EstablishmentThere
			 shall be in the Department an Office of the Workforce.
				(b)Under
			 SecretaryThe head of the Office of the Workforce shall be the
			 Under Secretary of the Workforce, who shall be appointed by the President, by
			 and with the advice and consent of the Senate.
				(c)Boards,
			 administrations, and officesThere shall be in the Office of the
			 Workforce—
					(1)the
			 Administrative Review Board;
					(2)the Benefits
			 Review Board;
					(3)the Occupational
			 Safety and Health Administration;
					(4)the Office of
			 Workers Compensation Programs;
					(5)the Wage and Hour
			 Division;
					(6)the Employee
			 Benefits and Security Administration;
					(7)the Mine Safety
			 and Health Administration;
					(8)the Office of
			 Labor-Management Standards;
					(9)the Veterans's
			 Employment and Training Service; and
					(10)the Office of
			 Disability Employment Policy.
					104.Patent and
			 Trademark Office
				(a)EstablishmentThere
			 shall be in the Department the Patent and Trademark Office.
				(b)Under
			 SecretaryThe head of the Patent and Trademark Office shall be
			 the Under Secretary for Intellectual Property, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
				105.Small Business
			 Administration
				(a)EstablishmentThere shall be in the Department the Small
			 Business Administration.
				(b)Under
			 SecretaryThe head of the
			 Small Business Administration shall be the Under Secretary of Small Business,
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate.
				(c)Deputy Under
			 SecretaryThere shall be in the Small Business Administration a
			 Deputy Under Secretary of Small Business, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
				(d)Assistant
			 SecretariesTo assist the Under Secretary of Small Business in
			 the performance of the duties of the Small Business Administration, the Under
			 Secretary of Small Business shall appoint 4 Assistant Secretaries.
				106.Office of
			 Economic Affairs and Statistics
				(a)EstablishmentThere
			 shall be in the Department an Office of Economic Affairs and Statistics.
				(b)Under
			 SecretaryThe head of the Office of Economic Affairs and
			 Statistics shall be the Under Secretary for Economic Affairs and Statistics,
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate.
				(c)BureausThere
			 shall be in the Office of Economic Affairs and Statistics—
					(1)the Bureau of the
			 Census; and
					(2)the Bureau of
			 Economic Analysis.
					(d)OfficersThe
			 Secretary, after consultation with the Under Secretary for Economic Affairs and
			 Statistics, shall appoint, in the Office of Economic Affairs and
			 Statistics—
					(1)a Chief
			 Economist;
					(2)a Director of the
			 Bureau of the Census, who shall be the head of the Bureau of the Census;
			 and
					(3)a Director of the
			 Bureau of Economic Analysis, who shall be the head of the Bureau of Economic
			 Analysis.
					107.National
			 Institute of Standards and Technology
				(a)EstablishmentThere shall be in the Department the
			 National Institute of Standards and Technology.
				(b)Under
			 SecretaryThe head of the
			 National Institute of Standards and Technology shall be the Under Secretary for
			 Standards and Technology, who shall be appointed by the President, by and with
			 the advice and consent of the Senate.
				(c)National
			 Technical Information ServiceThe National Technical Information Service
			 shall be a component of the National Institute of Standards and
			 Technology.
				108.International
			 Trade Administration
				(a)EstablishmentThere
			 shall be in the Department the International Trade Administration.
				(b)Under
			 SecretaryThe head of the International Trade Administration
			 shall be the Under Secretary for International Trade, who shall be appointed by
			 the President, by and with the advice and consent of the Senate.
				(c)Assistant
			 SecretariesThe President shall appoint, by and with the advice
			 and consent of the Senate, 4 Assistant Secretaries in the International Trade
			 Administration, including—
					(1)an Assistant
			 Secretary for Market Access and Compliance;
					(2)an Assistant
			 Secretary for Import Administration;
					(3)an Assistant
			 Secretary for Trade Promotion; and
					(4)an Assistant
			 Secretary for Manufacturing and Services.
					(d)Bureau of
			 International Labor AffairsThe Bureau of International Labor
			 Affairs shall be a component of the International Trade Administration.
				109.Bureau of
			 Industry and Security
				(a)EstablishmentThere
			 shall be in the Department a Bureau of Industry and Security.
				(b)Under
			 SecretaryThe head of the Bureau of Industry and Security shall
			 be the Under Secretary for Industry and Security, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
				(c)Assistant
			 SecretariesThere shall be in the Bureau of Industry and
			 Security, who shall each be appointed by the President, by and with the advice
			 and consent of the Senate—
					(1)an Assistant
			 Secretary for Export Administration; and
					(2)an Assistant
			 Secretary for Manufacturing Services.
					110.Other
			 offices
				(a)Economic
			 Development and Training Administration
					(1)EstablishmentThere
			 shall be in the Department the Economic Development and Training
			 Administration.
					(2)Assistant
			 secretaryThe head of the Economic Development and Training
			 Administration shall be the Assistant Secretary for Economic Development and
			 Training, who shall be appointed by the President, by and with the advice and
			 consent of the Senate.
					(b)Communications
			 and Information Administration
					(1)EstablishmentThere
			 shall be in the Department the Communications and Information
			 Administration.
					(2)Assistant
			 secretaryThe head of the Communications and Information
			 Administration shall be the Assistant Secretary for Communications and
			 Information, who shall be appointed by the President, by and with the advice
			 and consent of the Senate.
					111.Inspector
			 GeneralThere shall be an
			 Inspector General of the Department, who shall be appointed as provided in
			 section 3(a) of the Inspector General Act of 1978 (5 U.S.C. App.).
			112.Performance of
			 specific functionsSubject to
			 this Act, each officer of the Department shall perform the functions specified
			 by law for the office of the official or prescribed by the Secretary.
			IITransfer of
			 functions
			201.Transfer of
			 functions to Department
				(a)In
			 generalExcept as otherwise specifically provided in this
			 title—
					(1)all functions of
			 the Department of Commerce and the Department of Labor are transferred to the
			 Department; and
					(2)all functions of
			 the Secretary of Commerce and the Secretary of Labor are transferred to the
			 Secretary.
					(b)Deputy
			 Secretary of Commerce and the WorkforceThere are transferred to
			 the Deputy Secretary of Commerce and the Workforce all functions of the Deputy
			 Secretary of Commerce and the Deputy Secretary of Labor.
				(c)General
			 CounselThere are transferred to the General Counsel of the
			 Department all the functions of the General Counsel of the Department of
			 Commerce, the Solicitor of Labor, and the General Counsel of the Small Business
			 Administration.
				(d)Office of
			 PolicyThere are transferred to the Assistant Secretary for
			 Policy of the Department all functions of the Office of Policy and Strategic
			 Planning of the Department of Commerce and the Assistant Secretary for Policy
			 of the Department of Labor.
				(e)Office of
			 Legislation and Intergovernmental AffairsThere are transferred
			 to the Assistant Secretary for Legislation and Intergovernmental Affairs of the
			 Department all functions of the Assistant Secretary for Legislative and
			 Intergovernmental Affairs of the Department of Commerce, the Office of
			 Congressional and Inter-Governmental Affairs of the Department of Labor, and
			 the Office of Congressional and Legislative Affairs of the Small Business
			 Administration.
				(f)Executive
			 SecretariatThere are transferred to the Office of the Executive
			 Secretariat of the Department all functions of the Executive Secretariat of the
			 Department of Commerce, the Executive Secretariat of the Department of Labor,
			 and the Executive Secretariat of the Small Business Administration.
				(g)Office of
			 Public Liaison and Special AssistanceThere are transferred to
			 the Office of Public Liaison and Special Assistance of the Department all
			 functions of the Minority Business Development Agency of the Department of
			 Commerce and the Women's Bureau of the Department of Labor.
				(h)Office of
			 Community and Public AffairsThere are transferred to the Office
			 of Community and Public Affairs of the Department all functions of—
					(1)the Office of
			 Public Affairs of the Department of Commerce;
					(2)the Office of
			 Public Affairs and the Center for Faith-based and Neighborhood Partnerships of
			 the Department of Labor; and
					(3)the Office of
			 Communications and Public Liaison and the Office of Faith Based and
			 Neighborhood Partnerships of the Small Business Administration.
					(i)Chief of
			 StaffThere are transferred to the Chief of Staff of the
			 Department all functions of the Chief of Staff of the Department of Commerce,
			 the Chief of Staff of the Department of Labor, and the Chief of Staff of the
			 Small Business Administration.
				(j)Chief Financial
			 OfficerThere are transferred to the Chief Financial Officer of
			 the Department all functions of the Chief Financial Officer and Assistant
			 Secretary for Administration, the Chief Financial Officer of the Department of
			 Labor, and the Chief Financial Officer of the Small Business
			 Administration.
				(k)Chief
			 Information OfficerThere are transferred to the Chief
			 Information Officer of the Department all functions of the Chief Information
			 Officer of the Department of Commerce and the Chief Information Officer of the
			 Small Business Administration.
				(l)Office of the
			 WorkforceThere are transferred to the Office of the Workforce
			 all functions of the Department of Labor.
				(m)Patent and
			 Trademark OfficeThere are transferred to the Under Secretary for
			 Intellectual Property of the Department all functions of the United States
			 Patent and Trademark Office.
				(n)Small Business
			 AdministrationThere are transferred to the Under Secretary of
			 Small Business, the Deputy Under Secretary of Small Business, the Assistant
			 Secretaries of the Small Business Administration, and the Small Business
			 Administration of the Department all functions of the Administrator of Small
			 Business, the Deputy Administrator of Small Business, the Associate
			 Administrators of the Small Business Administration, and the Small Business
			 Administration, respectively.
				(o)National
			 Institute of Standards and TechnologyThere are transferred to
			 the Under Secretary for Standards and Technology of the Department all
			 functions of the National Institute of Standards and Technology of the
			 Department of Commerce.
				(p)Office of
			 Economic Affairs and StatisticsThere are transferred to the
			 Under Secretary for Economic Affairs and Statistics all functions of the
			 Economics and Statistics Administration of the Department of Commerce and the
			 Bureau of Labor Statistics of the Department of Labor.
				(q)Chief
			 EconomistThere are transferred to the Chief Economist of the
			 Department all functions of the Chief Economist of the Department of Commerce
			 and the Chief Economist of the Department of Labor.
				(r)Bureau of
			 Industry and SecurityThere are transferred to the Under
			 Secretary of Industry and Security of the Department all functions of the
			 Bureau of Industry and Security of the Department of Commerce.
				(s)Economic
			 Development and Training AdministrationThere are transferred to
			 the Economic Development and Training Administration of the Department all
			 functions of the Economic Development Administration of the Department of
			 Commerce and the Employment and Training Administration of the Department of
			 Labor.
				202.Transfer of
			 functions to Department of the Interior
				(a)In
			 generalThere are transferred
			 to the Secretary of the Interior all functions of the National Oceanic and
			 Atmospheric Administration.
				(b)National Marine
			 Fisheries ServiceThere are transferred to the United States Fish
			 and Wildlife Service all functions of the National Marine Fisheries Service of
			 the National Oceanic and Atmospheric Administration.
				203.Transfer of
			 functions to Bureau of International Labor AffairsThere
			 are transferred to the International Trade Administration all functions of the
			 Bureau of International Labor Affairs.
			IIIAdministrative
			 provisions
			APersonnel
			 provisions
				311.Officers and
			 employeesThe Secretary may
			 appoint and fix the compensation of such officers and employees, including
			 attorneys, as the Secretary determines necessary to carry out the functions of
			 the Department in accordance with chapters 33 and 53 of title 5, United States
			 Code.
				312.Experts and
			 consultantsThe Secretary may
			 obtain services authorized by section 3109 of title 5, United States Code, at
			 rates not to exceed the daily rate prescribed for grade GS–18 of the General
			 Schedule under section 5332 of title 5, United States Code, for persons
			 employed intermittently in Government service.
				313.Advisory
			 committees
					(a)In
			 generalThe Secretary may establish in accordance with the
			 Federal Advisory Committee Act (5 U.S.C. App.) such advisory committees as the
			 Secretary determines necessary to assist in the performance of the duties of
			 the Secretary.
					(b)Travel
			 expensesMembers of an advisory committee established under
			 subsection (a), other than a full-time employees of the Federal Government, may
			 be allowed travel expenses, including per diem in lieu of subsistence, as
			 authorized by section 5703 of title 5, United States Code, while attending
			 meetings of the advisory committee or otherwise serving at the request of the
			 Secretary away from the homes or places of business of the members.
					BGeneral administrative provisions
				321.General
			 authorityTo the extent
			 appropriate to perform any function transferred by this Act, the Secretary or
			 any officer or employee of the Department may exercise, in carrying out the
			 function so transferred, any authority available by law (including
			 appropriations Acts) to the official or agency from which the function was
			 transferred.
				322.DelegationExcept as otherwise expressly prohibited by
			 law, and except as otherwise provided in this Act, the Secretary may, as the
			 Secretary determines to be appropriate—
					(1)delegate any functions to officers or
			 employees of the Department; and
					(2)authorize successive redelegations of
			 functions within the Department.
					323.Reorganization
					(a)In
			 generalSubject to subsection (b), the Secretary may establish,
			 alter, consolidate, or discontinue such organizational units or components
			 within the Department as the Secretary determines to be appropriate.
					(b)LimitationsThe
			 authority of the Secretary under subsection (a) shall not extend to—
						(1)the abolition of
			 any organizational unit or component established by this Act; or
						(2)the transfer of
			 any function vested by this Act in any organizational unit or component.
						324.RulesThe Secretary may promulgate such procedural
			 and administrative regulations as the Secretary determines to be appropriate to
			 administer and manage the functions of the Secretary under this Act.
				325.SubpoenaFor the purpose of carrying out this Act,
			 the Secretary (or a designee) shall have the same powers and authorities as the
			 Federal Trade Commission under section 9 of the Federal Trade Commission Act
			 (15 U.S.C. 49) with respect to all functions vested in, or transferred or
			 delegated to, the Secretary by this Act.
				326.Contracts
					(a)In
			 generalThe Secretary may enter into and perform such contracts,
			 leases, cooperative agreements, or other similar transactions with public
			 agencies, private organizations, and individuals, and make such payments (in
			 lump sum or installments, and by way of advance or reimbursement), as the
			 Secretary determines to be appropriate to carry out the functions under this
			 Act.
					(b)Limitation on
			 authorityNotwithstanding any other provision of this title, no
			 authority to enter into contracts or to make payments under this title shall be
			 effective except to such extent or in such amounts as are provided in advance
			 in appropriations Acts.
					(c)Leasing of
			 excess Department propertyThe Secretary may lease, in accordance
			 with such terms and conditions the Secretary considers to be appropriate to
			 promote national security or the public interest, any acquired real property
			 and related personal property that—
						(1)is located at a
			 facility of the Department to be closed or reconfigured;
						(2)at the time the
			 lease is entered into, is not needed by the Department; and
						(3)is under the
			 control of the Department.
						(d)Terms of
			 lease
						(1)In
			 generalA lease entered into under subsection (c) shall be for a
			 term of not more than 10 years, except that the Secretary may enter into a
			 lease that includes an option to renew for a term of more than 10 years if the
			 Secretary determines that entering into such a lease will promote the national
			 security or be in the public interest.
						(2)Consideration
							(A)In
			 generalA lease entered into under subsection (c) may provide for
			 the payment (in cash or in kind) by the lessee of consideration in an amount
			 that is less than the fair market rental value of the leasehold
			 interest.
							(B)ServicesServices
			 relating to the protection and maintenance of the leased property may
			 constitute all or part of the consideration under this paragraph.
							(e)Environmental
			 concerns
						(1)In
			 generalSubject to paragraph (2), before entering into a lease
			 under subsection (c), the Secretary shall consult with, and obtain the
			 concurrence of, the appropriate State official (with respect to property
			 located on a site that is not listed on the National Priorities List) to
			 determine whether the environmental conditions of the property are such that
			 leasing the property, and the terms and conditions of the lease agreement, are
			 consistent with safety and the protection of public health and the
			 environment.
						(2)Failure to
			 obtain concurrenceThe Secretary may enter into a lease under
			 subsection (c) without obtaining the concurrence of the appropriate State
			 official under paragraph (1) if, by the date that 60 days after the date on
			 which the Secretary requests the concurrence, the appropriate State official
			 fails to submit to the Secretary a notice of concurrence with, or rejection of,
			 the determination.
						(f)Rentals
						(1)Retention
							(A)In
			 generalTo the extent provided in advance in appropriations Acts,
			 the Secretary may retain and use money received by the Secretary directly from
			 a lease entered into under subsection (c) in any amount the Secretary considers
			 to be necessary to cover the administrative expenses of the lease, the
			 maintenance and repair of the leased property, or environmental restoration
			 activities at the facility at which the leased property is located.
							(B)TreatmentAmounts
			 retained under this subsection shall be retained in a separate account
			 established in the Treasury for that purpose.
							(2)ReportThe
			 Secretary shall submit to Congress annual reports on the amounts retained and
			 used under this subsection.
						327.Facilities
			 construction
					(a)In
			 generalAs necessary and when
			 not otherwise available, the Secretary may provide for, construct, or maintain
			 the following for employees and dependents stationed at remote
			 locations:
						(1)Emergency medical
			 services and supplies.
						(2)Food and other
			 subsistence supplies.
						(3)Messing
			 facilities.
						(4)Audiovisual
			 equipment, accessories, and supplies for recreation and training.
						(5)Reimbursement for
			 food, clothing, medicine, and other supplies furnished by those employees in
			 emergencies for the temporary relief of distressed individuals.
						(6)Living and
			 working quarters and facilities.
						(7)Transportation of
			 school-aged dependents of employees to the nearest appropriate educational
			 facilities.
						(b)PricingThe
			 furnishing of medical treatment under subsection (a)(1) and the furnishing of
			 services and supplies under paragraphs (2) and (3) of subsection (a) shall be
			 at prices reflecting reasonable value, as determined by the Secretary.
					(c)Treatment
						(1)In
			 generalProceeds from reimbursements under this section—
							(A)shall be
			 deposited in the Treasury; and
							(B)may be withdrawn
			 by the Secretary—
								(i)to pay directly
			 the cost of work or services;
								(ii)to repay or make
			 advances to appropriations of funds that will initially bear all or a part of
			 that cost; or
								(iii)to refund
			 excess sums when necessary.
								(2)Crediting to
			 fundsA payment by the Secretary under paragraph (1)(B) may be
			 credited to a working capital fund otherwise established by law, including the
			 fund established pursuant to section 331, and used under the law governing the
			 fund, if the fund is available for use by the Department for performing the
			 work or services for which payment is received.
						328.Use of
			 facilities
					(a)In
			 generalOn the consent of the
			 Federal Government or the government of any foreign country, State, the
			 District of Columbia, the Commonwealth of Puerto Rico, or any territory or
			 possession of the United States, with or without reimbursement, the Secretary
			 may use the research, equipment, and facilities of such a government (or
			 political subdivision) in carrying out the functions under this Act.
					(b)Use of
			 property
						(1)In
			 generalExcept as provided in paragraph (2), in carrying out this
			 Act, the Secretary may permit the use by public and private individuals and
			 entities of any real property, facility, structure, or improvement under the
			 jurisdiction of the Secretary for purposes of the Department, under such terms
			 and at such rates as the Secretary determines to be appropriate, for a period
			 of not more than 5 years.
						(2)Reconditioning
			 and maintenanceThe Secretary may require any individual or
			 entity to which a permit is provided under this subsection to recondition and
			 maintain, at the expense of the individual or entity, the real property,
			 facilities, structures, and improvements involved to a satisfactory
			 standard.
						(3)ExceptionThis
			 subsection shall not apply to excess property (as defined in section 102 of
			 title 40, United States Code).
						(c)Proceeds
						(1)In
			 generalExcept as provided in paragraph (2), the proceeds from
			 reimbursements under this section—
							(A)shall be
			 deposited in the Treasury; and
							(B)may be withdrawn
			 by the Secretary or the head of the another appropriate Federal department or
			 agency—
								(i)to pay directly
			 the costs of the equipment and facilities provided;
								(ii)to repay or make
			 advances to appropriations or funds that do or will initially bear all or a
			 part of those costs; or
								(iii)to refund
			 excess sums as necessary.
								(2)ExceptionThe
			 proceeds described in paragraph (1) may be credited to a working capital fund
			 otherwise established by law (including the fund established pursuant to
			 section 331) and used in accordance the laws governing that fund, if the fund
			 is available for use for providing the equipment or facilities involved.
						329.Field
			 officesThe Secretary may
			 establish, alter, consolidate, or discontinue to maintain such State, regional,
			 district, local, or other field offices as the Secretary determines to be
			 necessary to carry out this Act.
				330.CopyrightsThe Secretary may acquire any of the
			 following described rights if the property so acquired is for use by or for, or
			 useful to, the Department:
					(1)Copyrights,
			 patents, and applications for patents, designs, processes, and manufacturing
			 data.
					(2)Licenses under
			 copyrights, patents, and applications for patents.
					(3)Releases, before
			 suit is brought, for past infringement of patents or copyrights.
					331.Capital
			 fund
					(a)EstablishmentThe Secretary may establish a working
			 capital fund, to be available without fiscal year limitation, for expenses
			 necessary for the maintenance and operation of such common administrative
			 services as the Secretary determines to be appropriate in the interests of
			 economy and efficiency, including services such as—
						(1)a central supply service for stationery and
			 other supplies and equipment for which adequate stocks may be maintained to
			 meet in whole or in part the requirements of the Department;
						(2)central messenger, mail, telephone, and
			 other communications services;
						(3)office space and central services for
			 document reproduction, graphics, and visual aids; and
						(4)a central library service.
						(b)TransfersThe capital of the fund shall consist
			 of—
						(1)any appropriations made for the purpose of
			 providing capital; and
						(2)the fair and reasonable value of such
			 stocks of supplies, equipment, and other assets and inventories on order as the
			 Secretary may transfer to the fund, less the related liabilities and unpaid
			 obligations.
						(c)ReimbursementAmounts in the fund shall be reimbursed in
			 advance from available funds of agencies and offices in the Department, or from
			 other sources, for supplies and services at rates that approximate the expense
			 of operation, including the accrual of annual leave and the depreciation of
			 equipment.
					(d)CreditsThe fund shall be credited with
			 receipts—
						(1)from sale or exchange of property;
			 and
						(2)in payment for loss or damage to property
			 owned by the fund.
						(e)Surplus
			 amountsThere shall be
			 covered into the Treasury as miscellaneous receipts any surplus amounts in the
			 fund (all assets, liabilities, and prior losses considered), in excess of the
			 amounts transferred or appropriated to establish and maintain the fund.
					332.Seal of
			 Department
					(a)In
			 generalThe Secretary shall
			 cause a seal of office to be made for the Department.
					(b)Judicial
			 noticeJudicial notice shall
			 be taken of the seal under this section.
					333.Annual
			 reportAs soon as practicable
			 after the end of each fiscal year commencing with the first complete fiscal
			 year following the date of enactment of this Act, the Secretary shall submit to
			 the President, for inclusion in a report to Congress, a report on the
			 activities of the Department during the preceding fiscal year.
				334.Transfer of
			 funds
					(a)In
			 generalExcept as provided in
			 subsection (b), the Secretary, as authorized in an appropriations Act, may
			 transfer for any fiscal year funds from 1 appropriation to another within the
			 Department.
					(b)ExceptionNo appropriation shall be increased or
			 decreased pursuant to this section by more than 5 percent of the appropriation
			 for the applicable fiscal year.
					IVTransitional, savings, and conforming
			 provisions
			401.Transfer and
			 allocations of appropriations and personnel
				(a)In
			 generalExcept as otherwise
			 provided in this Act, the personnel employed in connection with, and the
			 assets, liabilities, contracts, property, records, and unexpended balance of
			 appropriations authorizations, allocations, and other funds employed, held,
			 used, arising from, available to, or to be made available in connection with
			 the functions transferred by this Act, subject to section 1531 of title 31,
			 United States Code, are transferred to the Secretary for appropriate
			 allocation.
				(b)Use of
			 unexpended fundsUnexpended
			 funds transferred pursuant to subsection (a) shall only be used for the
			 purposes for which the funds were originally authorized and
			 appropriated.
				(c)Specific
			 positionsPositions expressly specified by statute or
			 reorganization plan to carry out functions transferred by this Act, personnel
			 occupying those positions on the effective date of this Act, and personnel
			 authorized to receive compensation in those positions at the rate prescribed
			 for offices and positions at level I, II, III, IV, or V of the Executive
			 Schedule under subchapter II of chapter 53 of title 5, United States Code, on
			 the effective date of this Act, shall be subject to section 403.
				402.Effect on
			 personnel
				(a)In
			 generalExcept as otherwise
			 provided in this Act or by the Secretary, the transfer pursuant to this title
			 of full-time personnel (except special Government employees) and part-time
			 personnel holding permanent positions pursuant to this title shall not cause
			 any such employee to be separated or reduced in grade or compensation for 1
			 year after the date of enactment of this Act.
				(b)CompensationAny
			 person who, on the effective date of this Act, holds a position compensated in
			 accordance with the Executive Schedule prescribed in chapter 53 of title 5,
			 United States Code, and who, without a break in service, is appointed in the
			 Department to a position having duties comparable to the duties performed
			 immediately preceding the appointment shall continue to be compensated in the
			 new position at not less than the rate provided for the previous position, for
			 the duration of service in the new position.
				(c)Reemployment
			 rights
					(1)In
			 generalAn employee transferred to the Department who holds
			 reemployment rights acquired under any provision of law or regulation may
			 exercise those rights only during the latter of—
						(A)the 120-day
			 period beginning on the effective date of this Act; or
						(B)the 2-year period
			 beginning on the date on which the employee acquired the reemployment
			 rights.
						(2)RequirementReemployment
			 rights may only be exercised at the request of the employee.
					403.Agency
			 terminations
				(a)In
			 generalExcept as otherwise
			 provided in this Act, whenever all of the functions vested by law in any
			 agency, commission, or other body, or any component of an agency, commission,
			 or other body, have been terminated or transferred from that agency,
			 commission, or other body, or component by this Act, the agency, commission, or
			 other body, or component, shall terminate.
				(b)Termination of
			 positions and officesIf an
			 agency, commission, or other body, or any component of an agency, commission,
			 or other body, terminates pursuant to subsection (a), each position and office
			 within the agency, commission, or other body, or component, that was expressly
			 authorized by law, or the incumbent of which was authorized to receive
			 compensation at the rates prescribed for an office or position at level II,
			 III, IV, or V of the Executive Schedule under subchapter II of chapter 53 of
			 title 5, United States Code, shall terminate.
				404.Incidental
			 transfersThe Director of the
			 Office of Management and Budget, in consultation with the Secretary and the
			 Commission, shall make such determinations as may be necessary with regard to
			 the transfer of functions that relate to or are used by an agency, commission
			 or other body, or component of an agency, commission, or other body, affected
			 by this Act, to make such additional incidental dispositions of personnel,
			 assets, liabilities, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds held, used,
			 arising from, available to, or to be made available in connection with the
			 functions transferred by this Act, as the Director considers necessary to
			 accomplish the purposes of this Act.
			405.Savings
			 provisions
				(a)Orders To
			 remain in effect
					(1)In
			 generalAll orders,
			 determinations, rules, regulations, permits, contracts, certificates, licenses,
			 and privileges described in paragraph (2) shall continue in effect according to
			 their respective terms until modified, terminated, superseded, set aside, or
			 revoked in accordance with law by the President, the Secretary, or other
			 authorized officials, a court of competent jurisdiction, or by operation of
			 law.
					(2)SpecificationParagraph (1) applies to all orders,
			 determinations, rules, regulations, permits, contracts, certificates, licenses,
			 and privileges that—
						(A)have been issued,
			 made, granted, or allowed to become effective by the President, any Federal
			 department or agency, official of a Federal department or agency, or by a court
			 of competent jurisdiction, in the performance of functions that are transferred
			 under this Act to the Department after the date of enactment of this Act;
			 and
						(B)are in effect on
			 the date on which this Act takes effect.
						(b)Pending
			 proceedings
					(1)In
			 generalThis Act shall not affect any proceedings or any
			 application for any license, permit, certificate, or financial assistance
			 pending before any department, agency, commission, or component of a
			 department, agency, or commission, functions of which are transferred by this
			 Act on the date on which this Act takes effect.
					(2)Continuation
						(A)In
			 generalTo the extent that proceedings and applications described
			 in paragraph (1) relate to functions transferred by this Act—
							(i)the
			 proceedings and applications shall be continued; and
							(ii)orders shall be
			 issued, appeals shall be taken, and payments shall be made pursuant to the
			 orders, as if this Act had not been enacted.
							(B)EffectOrders
			 issued in any proceeding continued under this paragraph shall continue in
			 effect until modified, terminated, superseded, or revoked by—
							(i)a
			 duly authorized official;
							(ii)a
			 court of competent jurisdiction; or
							(iii)operation of
			 law.
							(C)Discontinuance
			 or modificationNothing in this subsection prohibits the
			 discontinuance or modification of any proceeding described in paragraph (1)
			 under the same terms and conditions and to the same extent that the proceeding
			 could have been discontinued or modified if this Act had not been
			 enacted.
						(3)RulemakingThe
			 Secretary may promulgate regulations providing for the orderly transfer of
			 proceedings described in paragraph (1) to the Department.
					(c)Pending
			 suits
					(1)In
			 generalExcept as provided in paragraph (3)—
						(A)this Act shall
			 not affect suits commenced prior to the effective date of this Act; and
						(B)in all suits
			 described in subparagraph (A), proceedings shall be had, appeals taken, and
			 judgments rendered in the same manner and effect as if this Act had not been
			 enacted.
						(2)Suits by and
			 against officers in official capacity and departments and agencies
						(A)OfficesNo
			 suit, action, or other proceeding commenced by or against any officer in the
			 official capacity of the officer as an officer of any department or agency,
			 functions of which are transferred by this Act, shall abate by reason of the
			 enactment of this Act.
						(B)Departments and
			 agenciesNo cause of action by or against any department or
			 agency, functions of which are transferred by this Act, or by or against any
			 officer of a department or agency in the official capacity of the officer,
			 shall abate by reason of the enactment of this Act.
						(3)TransferIf,
			 before the effective date of this Act, any department or agency, or officer of
			 a department or agency in the official capacity of the officer, is a party to a
			 suit, and under this Act any function of the department, agency, or officer is
			 transferred to the Secretary or any other official, then the suit shall be
			 continued with the Secretary or other official, as applicable,
			 substituted.
					406.ReferenceWith respect to any functions transferred by
			 this Act and exercised after the effective date of this Act, reference in any
			 other Federal law to any department, commission, or agency or any officer or
			 office the functions of which are so transferred shall be deemed to refer to
			 the Secretary or other official or component of the Department in which this
			 Act vests those functions.
			407.Presidential
			 authorityExcept as provided
			 in title IV, nothing in this Act may be construed to limit, curtail, abolish,
			 or terminate—
				(1)any function of, or authority available to,
			 the President that the President had immediately before the effective date of
			 this Act; or
				(2)the authority of the President to delegate,
			 redelegate, or terminate any delegation of functions.
				408.TransitionWith the consent of the appropriate
			 department or agency head concerned, the Secretary may use the services of the
			 officers, employees, and other personnel of the departments and agencies from
			 which functions have been transferred to the Secretary for such period of time
			 as may reasonably be needed to facilitate the orderly transfer of functions
			 under this Act.
			409.Administrative
			 amendments
				(a)Executive
			 departmentsSection 101 of title 5, United States Code, is
			 amended—
					(1)by striking
			 The Department of Commerce. and inserting The Department
			 of Commerce and the Workforce.; and
					(2)by striking
			 The Department of Labor..
					(b)Level
			 ISection 5312 of title 5, United States Code, is amended—
					(1)by striking
			 Secretary of Commerce. and inserting Secretary of
			 Commerce and the Workforce.; and
					(2)by striking
			 Secretary of Labor. and inserting Undersecretary of
			 Labor, Department of Commerce and the Workforce..
					(c)Level
			 IISection 5313 of title 5, United States Code, is amended by
			 striking Deputy Secretary of Labor. and inserting Deputy
			 Secretary of Commerce and the Workforce..
				(d)Level
			 IIISection 5314 of title 5, United States Code, is
			 amended—
					(1)by striking
			 Under Secretary of Commerce, Under Secretary of Commerce for Economic
			 Affairs, Under Secretary of Commerce for Export Administration, and Under
			 Secretary of Commerce for Travel and Tourism. and inserting the
			 following:
						Under
			 Secretary for International Trade, Department of Commerce and the
			 Workforce.
						Under
			 Secretary for Economic Affairs and Statistics, Department of Commerce and the
			 Workforce.
						Under
			 Secretary for Industry and Security, Department of Commerce and the
			 Workforce.;(2)by striking
			 Administrator of the Small Business Administration. and
			 inserting Under Secretary of Small Business, Department of Commerce and
			 the Workforce.;
					(3)by striking
			 Under Secretary of Commerce for Oceans and Atmosphere, the incumbent of
			 which also serves as Administrator of the National Oceanic and Atmospheric
			 Administration. and inserting Administrator of the National
			 Oceanic and Atmospheric Administration, Department of the Interior.;
			 and
					(4)by striking
			 Under Secretary of Commerce for Intellectual Property and Director of
			 the United States Patent and Trademark Office. and inserting
			 Under Secretary for Intellectual Property, Department of Commerce and
			 the Workforce..
					(e)Level
			 IVSection 5315 of title 5, United States Code, is
			 amended—
					(1)by striking
			 Assistant Secretaries of Commerce (11). and inserting
			 Assistant Secretaries of Commerce and the Workforce
			 (10).;
					(2)by striking
			 Assistant Secretaries of Labor (10), one of whom shall be the Assistant
			 Secretary of Labor for Veterans' Employment and Training.;
					(3)by striking
			 General Counsel of the Department of Commerce. and inserting
			 General Counsel, Department of Commerce and the
			 Workforce.;
					(4)by striking
			 Solicitor of the Department of Labor. and inserting
			 Solicitor of the Workforce, Department of Commerce and the
			 Workforce.;
					(5)by striking
			 Deputy Administrator of the Small Business Administration. and
			 inserting Deputy Under Secretary of Small Business, Department of
			 Commerce and the Workforce.;
					(6)by striking
			 Members, Occupational Safety and Health Review
			 Commission.;
					(7)by striking
			 Assistant Secretary of Labor for Mine Safety and Health. and
			 inserting Assistant Secretary for Mine Safety and Health, Department of
			 Commerce and the Workforce.;
					(8)by striking
			 Chief Counsel for Advocacy, Small Business Administration. and
			 inserting Chief Counsel for Small Business Advocacy, Department of
			 Commerce and the Workforce.;
					(9)by striking
			 Assistant Secretary of Commerce and Director General of the United
			 States and Foreign Commercial Service.;
					(10)by striking
			 Director, Bureau of the Census, Department of Commerce. and
			 inserting Director of the Bureau of the Census, Department of Commerce
			 and the Workforce.;
					(11)by striking
			 Chief Financial Officer, Department of Commerce. and inserting
			 Chief Financial Officer, Department of Commerce and the
			 Workforce.;
					(12)by striking
			 Chief Financial Officer, Department of Labor.;
					(13)by striking
			 The Commissioner of Labor Statistics, Department of
			 Labor.;
					(14)by striking
			 Chief Information Officer, Department of Commerce. and inserting
			 Chief Information Officer, Department of Commerce and the
			 Workforce.;
					(15)by striking
			 Chief Information Officer, Department of Labor.;
					(16)by striking
			 Chief Information Officer, Small Business Administration.;
			 and
					(17)by striking
			 Deputy Under Secretary of Commerce for Intellectual Property and Deputy
			 Director of the United States Patent and Trademark Office..
					(f)Level
			 VSection 5316 of title 5, United States Code, is amended—
					(1)by striking
			 Associate Administrators of the Small Business Administration
			 (4). and inserting Assistant Secretaries of Small Business,
			 Department of Commerce and the Workforce (4).;
					(2)by striking
			 Manpower Administrator, Department of Labor. and inserting
			 Workforce Administrator, Department of Commerce and the
			 Workforce.;
					(3)by striking
			 Director, United States Travel Service, Department of Commerce
			 and inserting Director of the United States Travel Service, Department
			 of Commerce and the Workforce.;
					(4)by striking
			 Administrator, Wage and Hour and Public Contracts Division, Department
			 of Labor.; and
					(5)by striking
			 National Export Expansion Coordinator, Department of
			 Commerce..
					410.Director of
			 Office of Personnel Management reportAs soon as practicable but not later than 1
			 year after the effective date of this Act, the Director of Office of Personnel
			 Management shall prepare and submit to Congress a report on the effects on
			 employees of the reorganization under this Act, which shall include—
				(1)an identification
			 of any position within the Department or elsewhere in the Executive branch that
			 the Director considers unnecessary due to consolidation of functions under this
			 Act;
				(2)a statement of
			 the number of employees entitled to pay savings by reason of the reorganization
			 under this Act;
				(3)a statement of
			 the number of employees who are voluntarily or involuntarily separated by
			 reason of the reorganization;
				(4)an estimate of
			 the personnel costs associated with the reorganization;
				(5)the effects of
			 the reorganization on labor management relations; and
				(6)such legislative
			 and administrative recommendations for improvements in personnel management
			 within the Department as the Director considers necessary.
				411.Investigations
			 and reports on duplicative programs and activitiesThe
			 Secretary shall—
				(1)conduct routine investigations to identify
			 programs, offices, and initiatives with duplicative goals and activities within
			 the Department; and
				(2)report annually to Congress on the findings
			 from the investigations (including the cost of such duplication), including
			 recommendations for consolidation and elimination to reduce duplication and for
			 specific rescissions.
				412.Administrative
			 Efficiency InitiativeNot
			 later than 30 days after the date of enactment of this Act, the President shall
			 issue an Executive order that provides for administrative costs savings across
			 the Federal Government, including savings achieved by—
				(1)reducing travel
			 and relocation costs, including through the use of technologies such as
			 webinars and videoconferencing;
				(2)eliminating
			 unnecessary printing and copying costs;
				(3)reducing the need
			 to contract for professional and technical services, and, in cases in which
			 such services are necessary, buying less, paying lower rates, and acquiring
			 services using fixed-price arrangements; and
				(4)reducing spending
			 on supplies and materials by decreasing the overall amount purchased and
			 purchasing more efficiently.
				VEffective date and interim
			 appointments
			501.Effective
			 date
				(a)In
			 generalExcept as provided in
			 subsections (b), this Act, and the amendments made by this Act shall take
			 effect on the earlier of—
					(1)120 days after the Secretary first takes
			 office; or
					(2)such date as the President may prescribe
			 and publish in the Federal Register.
					(b)Appointments
			 and regulationsAt any time
			 after the date of enactment of this Act—
					(1)any of the officers provided for in titles
			 I and II may be nominated and appointed, as provided in such titles; and
					(2)the Secretary may promulgate regulations
			 pursuant to section 405.
					(c)Use of
			 fundsFunds available to any
			 department or agency (or any official or component of a department of agency)
			 functions of which are transferred to the Secretary by this Act, may with the
			 approval of the Director of the Office of Management and Budget, be used to pay
			 the compensation and expenses of any officer appointed pursuant to subsection
			 (b) until such time as funds for that purpose are otherwise available.
				502.Interim
			 appointments
				(a)In
			 generalIf 1 or more officers
			 required by this Act to be appointed by and with the advice and consent of the
			 Senate shall not have entered upon office on the effective date of this Act,
			 the President may designate any officer, whose appointment was required to be
			 made by and with the advice and consent of the Senate, and who was such an
			 officer immediately prior to the effective date of the Act, to act in the
			 office until the office is filled as provided in this Act.
				(b)CompensationAny person acting in an office in
			 accordance with subsection (a) shall receive compensation at the rates provided
			 by this Act for the respective office in which the person acts.
				VIElimination and
			 reduction of programs
			601.Elimination of
			 programs
				(a)International
			 Labor Comparison ProgramThe International Labor Comparisons
			 program of the Bureau of Labor Statistics shall be terminated on the date of
			 enactment of this Act.
				(b)Career Pathways
			 Innovation FundThe career pathways innovation fund established
			 under the Workforce Investment Act of 1998 (Public Law 105–220) to develop and
			 implement career pathway programs in partnership with employers and other
			 relevant organizations in the community shall be terminated on the date of
			 enactment of this Act.
				(c)Transitional
			 Jobs DemonstrationThe Enhanced Transitional Jobs Demonstration
			 program carried out under section 171 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2916) shall be terminated on the date of enactment of this
			 Act.
				(d)Public
			 Telecommunications Facilities GrantsPart IV of title III of the
			 Communications Act of 1934 (47 U.S.C. 390 et seq.) is repealed.
				(e)Baldridge
			 Performance Excellence Program
					(1)In
			 generalThe Baldrige Performance Excellence Program shall
			 terminated on the date of the enactment of this Act.
					(2)AwardThe
			 Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.) is
			 amended by striking section 17 (15 U.S.C. 3711a) (relating to the Malcolm
			 Baldridge National Quality Award).
					(f)Emergency Steel
			 Guaranteed Loan ProgramSection 101 of Public Law 106–51 (15
			 U.S.C. 1841 note) is repealed.
				(g)Noncritical
			 functions of the Census BureauBeginning on the date of the
			 enactment of this Act, the Bureau of the Census shall discontinue—
					(1)the Current
			 Industrial Reports function;
					(2)the Federal
			 Financial Statistics Program;
					(3)the Foreign
			 Research and Analysis Program's international focus; and
					(4)the production of
			 the Statistical Abstract.
					
